Title: General Orders, 26 September 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters Williamsburgh Wednesday Septembr 26th 1781
                     Parole Marsailles
                     C. Signs Ostend Newport
                  
                  The first Brigade of Light Infantry, Waynes Brigade and the third Maryland Regiment are to remove at eight oClock Tomorrow Morning to the encampment advanced of the city.
                  The field Artillery attached to the Brigades are to be provided with Horses Tomorrow without fail.
                  Four days Bread (if to be had) or flour and the like quantity of Meat (no more of which fresh than will keep) is to be issued to all the Troops Tomorrow.
                  General Du Portail will direct the Number of intrenching and other tools necessary to be taken with the Army in the first instance and fix the mode of Transportation with the Quarter Master Generals.  A Corporal and four Dragoons from Colonel Moylands Command to attend dayly at Head Quarters untill further orders.
                  An accurate Return of the several regiments of Militia on duty here, specifying the Brigades they belong to to be given in at the orderly Office at ten oClock tomorrow Morning.
                  While the Army continues in its present position General orders will be issued every day at three oClock P.M. at the orderly’ Marquee in the rear of the American Encampment.
               